DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 3-31-2022. As directed, claims 1 and 9 have been amended, claim 7 was previously canceled, claims 10-13 were previously canceled as being directed to a non-elected invention, and no new claims have been added. Thus, claims 1-6, 8-9, and 14-16 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-31-2022 has been entered.

Response to Arguments
In the Remarks as filed 3-1-2022, Applicant argues that the amendments to independent claims 1 and 9 overcome the previously relied upon rejections of record over claims 1-2, 4-5, 9, and 14-16 employing Reevell (US 2017/0245553). Applicant further argues that the rejection of claim 3 further employing Hong (US 2019/0380389), the rejection of claim 6 further employing Fernando (US 2010/0313901), and the rejection of claim 8 further employing Hon (US 2017/0367410) are each obviated by the amendments to independent claims 1 and 9.
Applicant’s arguments with respect to claims 1-6, 8-9, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844.
Regarding claim 1, Reevell ‘844 discloses a control device for an aerosol inhalator (aerosol vaping system 100; paragraph 100, lines 1-5; Fig. 4), comprising: 
a first sensor (“temperature sensor” in paragraph 64, lines 1-3) for obtaining a first value relating to a temperature of a load (119) which atomizes an aerosol source (115) stored in a reservoir (113) using heat generated by supply of electric power (paragraph 64, lines 1-5, where the first value is the temperature of the heating element; paragraph 101, lines 1-8; Fig. 4); 
a second sensor (111) configured to detect an inhalation (paragraph 101, lines 1-8: detection system 111 senses the negative pressure that a user applies to the mouth piece); 
and a controller (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4), wherein the controller (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4) is configured to: 
determine, based on a second value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; where the second value is depletion of the liquid per heater activation) based on the first value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; paragraph 64, lines 1-5; where the first value is the temperature of the heating element) and a threshold (paragraph 7: “amount of liquid aerosol-forming substrate in the liquid storage portion may be an absolute amount or a relative amount (e.g., a percentage value)”; where the threshold is the amount of liquid remaining, e.g. as a percentage value), whether the aerosol source (115) in the reservoir (113) is depleted or insufficient (paragraph 26, lines 4-9 discuss that the control circuitry is capable of determining the depletion of the liquid; paragraph 43 further indicates that the controller is configured to deactivate the heater when the liquid has decreased to a particular value, and paragraph 45 further indicates that this can be relieved by refilling or replacing an empty cartridge; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user which activate the heater), 
and correct the threshold when detecting the inhalation so that the threshold exceeds the second value in a steady state when a residual amount of the aerosol source is sufficient (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge, or a nearly empty cartridge, such that the threshold (amount of liquid remaining) must be greater than the second value (the depletion during a heater activation) when heater activation occurs; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), according to the inhalation strength (paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), and, in the determination, compare the second value and the threshold, the threshold being corrected (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user).
Regarding claim 2, Reevell ‘844 discloses the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘844 further discloses wherein the second sensor (111) is configured to obtain a value relating to a strength of the inhalation (paragraph 101, lines 1-8: detection system 111 senses the negative pressure that a user applies to the mouth piece), and the controller (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4) is configured to change the threshold according to the value relating to the strength (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value), and based on the estimated depletion, an amount of liquid remaining can be indicated; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user).
Regarding claim 9, Reevell ‘844 discloses a method of operating a control device for an aerosol inhalator (aerosol vaping system 100; paragraph 100, lines 1-5; Fig. 4), the control device comprising: 
a first sensor (“temperature sensor” in paragraph 64, lines 1-3) for obtaining a first value relating to a temperature of a load (119) which atomizes an aerosol source (115) stored in a reservoir (113) using heat generated by supply of electric power (paragraph 64, lines 1-5, where the first value is the temperature of the heating element; paragraph 101, lines 1-8; Fig. 4); 
a second sensor (111) configured to detect an inhalation (paragraph 101, lines 1-8: detection system 111 senses the negative pressure that a user applies to the mouth piece); 
and a controller (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4), 
the method comprising, by the controller (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4): 
determining depletion or insufficiency of the aerosol source (115) in the reservoir (113) (paragraph 26, lines 4-9 discuss that the control circuitry is capable of determining the depletion of the liquid; paragraph 43 further indicates that the controller is configured to deactivate the heater when the liquid has decreased to a particular value, and paragraph 45 further indicates that this can be relieved by refilling or replacing an empty cartridge; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user) based on a second value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; where the second value is depletion of the liquid per heater activation) based on the first value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; paragraph 64, lines 1-5: where the first value is the temperature of the heating element) and a threshold (paragraph 7: “amount of liquid aerosol-forming substrate in the liquid storage portion may be an absolute amount or a relative amount (e.g., a percentage value)” where the threshold is the amount of liquid remaining, e.g. as a percentage value), comprising:
correcting the threshold when detecting the inhalation so that the threshold exceeds the second value in a steady state when a residual amount of the aerosol source is sufficient (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge, or a nearly empty cartridge, such that the threshold (amount of liquid remaining) must be greater than the second value (the depletion during a heater activation) when heater activation occurs; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), according to the inhalation strength (paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), and, in the determination, compare the second value and the threshold, the threshold being corrected (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user).
Regarding claim 14, Reevell ‘844 discloses the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘844 further discloses wherein the second value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; where the second value is depletion of the liquid per heater activation; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user, where an inhalation activates the heater) is a value of a ratio between a change amount of the first value over time and a length of the time elapsed (paragraph 98, lines 1-8: when using the inhalation as a method of determining depletion, the rate of change of the temperature is used).  
Regarding claim 15, Reevell ‘844 discloses the method of operating a control device for an aerosol inhalator according to claim 9, as discussed above.
Reevell ‘844 further discloses wherein the second value (paragraph 26, lines 4-9: depletion of the liquid is based on temperature of the heating element; where the second value is depletion of the liquid per heater activation; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user, where an inhalation activates the heater) is a value of a ratio between a change amount of the first value over time and a length of the time elapsed (paragraph 98, lines 1-8: when using the inhalation as a method of determining depletion, the rate of change of the temperature is used).  
Regarding claim 16, Reevell ‘844 discloses a non-transitory computer-readable storage medium storing a program that causes a processor to perform the method according to claim 9 (see rejection of claim 9 above; “electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4; paragraph 60 further describes a non-transitory computer readable medium for executing the control program recited), when executed by the processor (“electronic circuitry” configured as a microprocessor per paragraph 59, lines 1-4; paragraph 60 further describes a non-transitory computer readable medium for executing the control program recited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844, as applied to claim 1 above, in view of Hon (US 2017/0367410).
Regarding claim 8, Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘844 discloses that temperature of the load can be ascertained based on a resistance value (see paragraph 27).
However, Reevell ‘844 fails to disclose first and second circuits with first and second switches, and that the second circuit has a higher resistance value than the first, and is connected in parallel with the first circuit.
However, Hon teaches a heating circuit (100 in Fig. 1B) including:
a first circuit (leg of circuit 100 in Fig. 1B that includes reference resistor 40 and first switch 50) having a first switch (50) (paragraph 39, lines 1-12; Fig. 1B);
a second circuit (second limb of circuit 100 in Fig. 1B including second switch 30 and heating element 10) having a second switch (30) (paragraph 24, lines 1-5; Fig. 1B), and having a resistance value higher than the resistance value of the first circuit (paragraph 57, lines 1-10 detail the measurement of the resistance across heating element 10; paragraph 39 outlines that the reference resistor 40 has a constant value whereas the heating element, per paragraph 3, has a variable resistance value depending on the operating temperature of the device, i.e. the second circuit can have a higher resistance than the first circuit) and connected in parallel to the first circuit (paragraph 54, lines 1-5), wherein the resistance value of a load changes depending on temperature (see paragraph 3). Hon further teaches that such a circuit enables the controller to compensate for dropping output voltage of the power source and provide a constant amount of aerosolized delivery (see paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating circuitry of the device of Reevell ‘844 with the circuit taught by Hon, in order to enables the controller to compensate for dropping output voltage of the power source and provide a constant amount of aerosolized delivery.
Claims 1-2, 4-5, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553), hereinafter referred to as Reevell ‘553, in view of Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844.
Regarding claim 1, Reevell ‘553 discloses a control device for an aerosol inhalator (100; Fig. 1), comprising:
a first sensor (270) for obtaining a first value relating to a temperature of a load (220) which atomizes an aerosol source (230) stored in a reservoir (210) using heat generated by supply of electric power (paragraph 112, lines 1-8 describe an electrically powered heater 220 used to aerosolize the substrate; paragraph 114, lines 1-8 further discloses a temperature sensor 270 in the liquid reservoir 210 and in communication with the controller 120; see Fig. 1; paragraphs 53-56 describe the use of the temperature of the aerosol source in estimating a depleted amount of aerosol source, i.e. the first value is the depleted aerosol source amount which is related to the temperature sensed by the temperature sensor 270);
a second sensor (“airflow sensor” in paragraph 121, lines 6-8);
a controller (120) (paragraph 114, lines 4-8; Fig. 1),
wherein the controller (120) is configured to:
determine, based on a second value (aerosol source depletion; see paragraph 56) based on the first value and a threshold (Examiner notes that claim 14 defines the second value as the first value; threshold value is first represented by the “initial amount” of aerosol source), whether the aerosol source (230) in the reservoir (210) is depleted (paragraph 53, lines 1-8), and correct the threshold (paragraph 55: initial amount of sensed aerosol source is corrected by subtracting the estimated depletion from the initial amount) when detecting the inhalation (paragraph 121, lines 1-8 outline that the control circuitry activates the electric power to the load 220 when inhalation is detected), and, in the determination, compare the second value and the threshold (paragraph 56: the first/second value, i.e. temperature of the aerosol source, is used in determining the depleted amount of aerosol source, and per paragraph 55, the estimated depletion is then used to subtract from the initial (threshold) amount of aerosol source to obtain the corrected value of aerosol source), the threshold being corrected (see paragraphs 53-56: paragraph 53 outlines that the controller is configured to sense depletion or insufficiency of the aerosol source; paragraph 54 further defines that the sensed level of aerosol source can be a relative or absolute amount; paragraph 55 outlines that the circuitry can determine the depletion of the aerosol source and estimate the amount remaining by subtracting the depleted amount from the known initial amount to provide an estimate of the remaining amount; paragraph 56 further defines that the control circuitry can be configured to ascertain the amount of aerosol source remaining by using the sensed temperature of the aerosol source, i.e. by temperature sensor 270; thus, the threshold begins at the initial aerosol source level, the circuitry applies power to the load 220 when inhalation is sensed (paragraph 121), and based on a temperature change of the aerosol source, an estimated depletion can be obtained, the estimated depletion can then be subtracted from the initial amount of aerosol source to arrive at a corrected aerosol source value, i.e. the corrected threshold).
Reevell ‘553 fails to disclose that when the threshold is corrected as a result of detected inhalation, that the threshold exceeds the second value (Examiner notes that the second value is the first value according to dependent claim 14, and that the first/second value of Reevell ‘553 indicates an aerosol depletion) in a steady state when a residual amount of the aerosol source is sufficient, according to the inhalation strength.
However, Reevell ‘844 teaches a control device for an aerosol inhalator (aerosol vaping system 100; paragraph 100, lines 1-5; Fig. 4) wherein the threshold is corrected when detecting the inhalation so that the threshold exceeds the second value in a steady state when a residual amount of the aerosol source is sufficient (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value is the amount of depletion), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge, or a nearly empty cartridge, such that the threshold (amount of liquid remaining) must be greater than the second value (the depletion during a heater activation) when heater activation occurs; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), according to the inhalation strength (paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user). Reevell ‘844 further indicates that the capability of deactivating the heater in response to an indication that there is insufficient aerosol, in other words only allowing the heater to be activated when there is sufficient aerosol, is advantageous because this avoids the user ingesting vapor that does not have suitable properties, and thus eliminates poor vaping experiences for the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by Reevell ‘553 with the capability of deactivating the heater in response to an insufficient aerosol amount, as taught by Reevell ‘844, in order to avoid the user ingesting vapor that does not have suitable properties, and thus eliminate poor vaping experiences for the user.
Regarding claim 2, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses that the second sensor (“airflow sensor” of paragraph 121) is configured to obtain a value relating to a strength of inhalation (paragraph 121: “when a sufficient airflow is detected” by the airflow sensor, the control circuitry sends power to the load 220), and the controller (120) is configured to change the amount of correction of the threshold according to the value relating to the strength (per paragraph 121: the load 220 is activated based on the “sufficient” inhalation detected, and paragraph 56, lines 11-16 further define that the depletion of the aerosol source, and thus the corrected amount, is also based on the activation of load 220).
Regarding claim 4, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses that the aerosol inhalator (100) is configured to increase the temperature of the load (220) when the inhalation is performed during the power supply to the load (220), and 
the controller (120) is configured to, when detecting the inhalation (paragraph 56, lines 11-16):
correct the threshold to be decreased in a case that the first value is decreased as the temperature of the load is increased (paragraph 121 indicates that power is supplied to the load when an inhalation is sensed, i.e. the load temperature increases as inhalation is detected; paragraph 55 outlines a method of correcting a threshold (initial) amount of aerosol source by estimating a depleted amount of aerosol source (first value), the depleted amount is a negative amount of aerosol source used during inhalation, thus the first value is deceased responsive to inhalation and increased load temperature as the depletion of the aerosol source is a growing negative number, and further, per paragraph 55, the threshold is decreased as depletion is estimated and used to correct the threshold).
Regarding claim 5, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses an aerosol inhalator (100) comprising:
the control device for an aerosol inhalator according to claim 1 (see claim 1 rejection employing Reevell ‘553 and Reevell ‘844 above);
a channel in which air taken by the inhalation flows (paragraph 121, lines 7-9 explain that the control circuitry 120, contained at the bottom portion of the device 100 in Fig. 1, includes an airflow sensor to detect presence of inhalant, thus there exists a channel with the control circuitry 120 for the inhaled gas to be siphoned);
and the load (220) disposed in a position not to be in contact with the air outside and inside the channel (paragraph 121, lines 7-9 explain that the control circuitry 120, contained at the bottom portion of the device 100 in Fig. 1, includes an airflow sensor to detect presence of inhalant, thus there exists a channel with the control circuitry 120 for the inhaled gas to be siphoned; load 220 is contained separately from the internal components of controller 120 per Fig. 1).
Regarding claim 9, Reevell ‘553 discloses a method of operating a control device for an aerosol inhalator (100; Fig. 1), the control device comprising:
a first sensor (270) for obtaining a first value relating to a temperature of a load (220) which atomizes an aerosol source (230) stored in a reservoir (210) using heat generated by supply of electric power (paragraph 112, lines 1-8 describe an electrically powered heater 220 used to aerosolize the substrate; paragraph 114, lines 1-8 further discloses a temperature sensor 270 in the liquid reservoir 210 and in communication with the controller 120; see Fig. 1; paragraphs 53-56 describe the use of the temperature of the aerosol source in estimating a depleted amount of aerosol source, i.e. the first value is the depleted aerosol source amount which is related to the temperature sensed by the temperature sensor 270);
a second sensor (“airflow sensor” in paragraph 121, lines 6-8);
a controller (120) (paragraph 114, lines 4-8; Fig. 1),
the method comprising, by the controller (120):
determining depletion of the aerosol source (230) in the reservoir (210) based on a second value (aerosol source depletion; see paragraph 56) based on the first value and a threshold (Examiner notes that claim 14 defines the second value as the first value; threshold value is first represented by the “initial amount” of aerosol source), comprising:
correcting the threshold (paragraph 55: initial amount of sensed aerosol source is corrected by subtracting the estimated depletion from the initial amount) when detecting the inhalation (paragraph 121, lines 1-8 outline that the control circuitry activates the electric power to the load 220 when inhalation is detected), and comparing the second value and the threshold (paragraph 56: the first/second value, i.e. temperature of the aerosol source, is used in determining the depleted amount of aerosol source, and per paragraph 55, the estimated depletion is then used to subtract from the initial (threshold) amount of aerosol source to obtain the corrected value of aerosol source), the threshold being corrected (see paragraphs 53-56: paragraph 53 outlines that the controller is configured to sense depletion or insufficiency of the aerosol source; paragraph 54 further defines that the sensed level of aerosol source can be a relative or absolute amount; paragraph 55 outlines that the circuitry can determine the depletion of the aerosol source and estimate the amount remaining by subtracting the depleted amount from the known initial amount to provide an estimate of the remaining amount; paragraph 56 further defines that the control circuitry can be configured to ascertain the amount of aerosol source remaining by using the sensed temperature of the aerosol source, i.e. by temperature sensor 270; thus, the threshold begins at the initial aerosol source level, the circuitry applies power to the load 220 when inhalation is sensed (paragraph 121), and based on a temperature change of the aerosol source, an estimated depletion can be obtained, the estimated depletion can then be subtracted from the initial amount of aerosol source to arrive at a corrected aerosol source value, i.e. the corrected threshold).
Reevell ‘553 fails to disclose that when the threshold is corrected as a result of detected inhalation, that the threshold exceeds the second value (Examiner notes that the second value is the first value according to dependent claim 14, and that the first/second value of Reevell ‘553 indicates an aerosol depletion) in a steady state when a residual amount of the aerosol source is sufficient, according to the inhalation strength.
However, Reevell ‘844 teaches a control device for an aerosol inhalator (aerosol vaping system 100; paragraph 100, lines 1-5; Fig. 4) wherein the threshold is corrected when detecting the inhalation so that the threshold exceeds the second value in a steady state when a residual amount of the aerosol source is sufficient (paragraph 36: “Thus, the temperature of the heating element, as sensed by the temperature sensor, may allow the electronic circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a desired (or, alternatively, predetermined) threshold, and may further provide an indication of an absolute amount of liquid aerosol-forming substrate in the liquid storage portion.”; in other words, during successive activations of the heater, and based on the temperature increase at the heater, an amount of depletion can be estimated per heater activation (i.e. the second value is the amount of depletion), and based on the estimated depletion, an amount of liquid remaining can be indicated, the amount remaining indicative of the threshold value, and per paragraphs 43 and 45, the controller is configured to activate the heater as long as the amount of liquid remaining is not indicative of an empty cartridge, or a nearly empty cartridge, such that the threshold (amount of liquid remaining) must be greater than the second value (the depletion during a heater activation) when heater activation occurs; paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user), according to the inhalation strength (paragraph 98 further indicates that this depletion/insufficiency can be determined based on the successive inhalations on the device by the user). Reevell ‘844 further indicates that the capability of deactivating the heater in response to an indication that there is insufficient aerosol, in other words only allowing the heater to be activated when there is sufficient aerosol, is advantageous because this avoids the user ingesting vapor that does not have suitable properties, and thus eliminates poor vaping experiences for the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by Reevell ‘553 with the capability of deactivating the heater in response to an insufficient aerosol amount, as taught by Reevell ‘844, in order to avoid the user ingesting vapor that does not have suitable properties, and thus eliminate poor vaping experiences for the user.
Regarding claim 14, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses that the second value is the first value (see paragraphs 53-56, the depleted amount of aerosol source is used to ultimately correct the threshold, the depletion amount is relied on as the first and second value).
Regarding claim 15, Reevell ‘553 in view of Reevell ‘844 disclose the method of operating a control device for an aerosol inhalator according to claim 9, as discussed above.
Reevell ‘553 further discloses that the second value is the first value (see paragraphs 53-56, the depleted amount of aerosol source is used to ultimately correct the threshold, the depletion amount is relied on as the first and second value).
Regarding claim 16, Reevell ‘553 in view of Reevell ‘844 disclose the method of operating a control device for an aerosol inhalator according to claim 9, as discussed above.
Reevell ‘553 further discloses a non-transitory computer-readable storage medium storing a program that causes a processor to perform the method of claim 9 (see paragraph 21, lines 5-12; see the rejection of claim 9 employing Reevell ‘553 and Reevell ‘844 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553), hereinafter referred to as Reevell ‘553, in view of Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844, as applied to claim 1 above, in further view of Hong (US 2019/0380389).
Regarding claim 3, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses that the controller is configured to, when detecting an inhalation (paragraph 56, lines 11-16):
correct the threshold to be decreased in a case that the first value is decreased (paragraph 121 indicates that power is supplied to the load when an inhalation is sensed, i.e. the load temperature increases as inhalation is detected; paragraph 55 outlines a method of correcting a threshold (initial) amount of aerosol source by estimating a depleted amount of aerosol source (first value), the depleted amount is a negative amount of aerosol source used during inhalation, thus the first value is deceased responsive to inhalation and increased load temperature as the depletion of the aerosol source is a growing negative number, and further, per paragraph 55, the threshold is decreased as depletion is estimated and used to correct the threshold).
Modified Reevell fails to disclose that the aerosol inhalator is configured to decrease a temperature of the load when the inhalation is performed during supply of power to the load.
However, Hong teaches that during a user inhalation, temperature to the load (20) decreases due to the inhalation amount during activation of the load (20) by a power supply, and that the controller (50) ultimately adjusts the load (20) temperature to overcome this decrease (see paragraphs 199-200).
Therefore, one of ordinary skill in the art would reasonably expect the temperature of the load (220 of Reevell) to initially decreases during user inhalation when power is supplied to the load due to the user’s inhalation, as is taught by Hong, and further it would have been obvious to modify the controller of modified Reevell in order to subsequently augment the load temperature as a result of the decreased temperature due to user inhalation.
Thus, the device of presently modified Reevell is configured to decrease the threshold when the first value is decreased due to a decrease of the load temperature (paragraph 121 indicates that power is supplied to the load when an inhalation is sensed, i.e. the load temperature increases as inhalation is detected; paragraph 55 outlines a method of correcting a threshold (initial) amount of aerosol source by estimating a depleted amount of aerosol source (first value), the depleted amount is a negative amount of aerosol source used during inhalation, thus the first value is deceased responsive to inhalation and increased load temperature as the depletion of the aerosol source is a growing negative number, and further, per paragraph 55, the threshold is decreased as depletion is estimated and used to correct the threshold; Hong teaches that the load temperature is decreased due to the inhalation by the user).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553), hereinafter referred to as Reevell ‘553, in view of Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844, as applied to claim 1 above, in further view of Fernando (US 2010/0313901).
Regarding claim 6, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 further discloses the control device for an aerosol inhalator (100) according to claim 1 (see rejection of claim 1 employing Reevell ‘553 and Reevell ‘844 above);
an outer tube (outer device housing of inhalator 100; Fig. 1);
an inner tube (240; Fig. 1) disposed in the outer tube (outer device housing of inhalator 100; Fig. 1);
the reservoir (210) disposed between the outer tube (outer device housing of inhalator 100; Fig. 1) and the inner tube (240) (see Fig. 1);
the load (220) disposed in the inner tube (240) (paragraph 112, lines 1-4; Fig. 1); and 
a retainer (250) retained in a position where the load (220) is capable of heating the aerosol source (230) supplied by the reservoir (210) (paragraph 112, lines 1-12; Fig. 1),
wherein the controller (120) is configured to when detecting inhalation, correct the threshold (paragraph 121, lines 1-8 outline that the control circuitry activates the electric power to the load 220 when inhalation is detected), and comparing the second value and the threshold (paragraph 56: the first/second value, i.e. temperature of the aerosol source, is used in determining the depleted amount of aerosol source, and per paragraph 55, the estimated depletion is then used to subtract from the initial (threshold) amount of aerosol source to obtain the corrected value of aerosol source), the threshold being corrected (see paragraphs 53-56: paragraph 53 outlines that the controller is configured to sense depletion or insufficiency of the aerosol source; paragraph 54 further defines that the sensed level of aerosol source can be a relative or absolute amount; paragraph 55 outlines that the circuitry can determine the depletion of the aerosol source and estimate the amount remaining by subtracting the depleted amount from the known initial amount to provide an estimate of the remaining amount; paragraph 56 further defines that the control circuitry can be configured to ascertain the amount of aerosol source remaining by using the sensed temperature of the aerosol source, i.e. by temperature sensor 270; thus, the threshold begins at the initial aerosol source level, the circuitry applies power to the load 220 when inhalation is sensed (paragraph 121), and based on a temperature change of the aerosol source, an estimated depletion can be obtained, the estimated depletion can then be subtracted from the initial amount of aerosol source to arrive at a corrected aerosol source value, i.e. the corrected threshold).
Modified Reevell fails to disclose that the threshold is corrected by a constant amount regardless of inhalation strength.
However, Fernando teaches a controller configured to correct a threshold (puffs remaining: see paragraph 77) by a constant amount regardless of inhalation strength (paragraph 79 outlines the use of a “puff sensor” to sense a user’s inhalation used to count the number of puffs taken; paragraph 96 describes a signal indicating the number of puffs remaining in the smoking article) in order to show to the user the number of puffs remaining on a display (paragraph 96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and controller disclosed by modified Reevell to include programming that corrects the threshold (amount of aerosol source remaining) by a constant value (i.e. the puffs remaining per Fernando’s disclosure), and to provide a display of the threshold to the user, as taught by Fernando, so that the user can be easily apprised of the amount of aerosol source remaining in the smoking article.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 2017/0245553), hereinafter referred to as Reevell ‘553, in view of Reevell (US 2021/0243844), hereinafter referred to as Reevell ‘844, as applied to claim 1 above, in further view of Hon (US 2017/0367410).
Regarding claim 8, Reevell ‘553 in view of Reevell ‘844 disclose the control device for an aerosol inhalator according to claim 1, as discussed above.
Reevell ‘553 discloses that the first sensor (270) is configured to output, as the first value, a value relating to a resistance value of the load (220) which changes depending on a temperature (paragraph 112, lines 1-8 describe an electrically powered heater 220 used to aerosolize the substrate; paragraph 114, lines 1-8 further discloses a temperature sensor 270 in the liquid reservoir 210 and in communication with the controller 120; see Fig. 1; paragraphs 53-56 describe the use of the temperature of the aerosol source in estimating a depleted amount of aerosol source, i.e. the first value is the depleted aerosol source amount which is related to the temperature sensed by the temperature sensor 270; paragraphs 44-45 further disclose that the temperature is sensed based on a resistance value of the load 220), and that the controller (120) is configured to determine occurrence of depletion based on the first value while electric power is provided to the load circuit (220) (paragraph 56 further defines that the control circuitry can be configured to ascertain the amount of aerosol source remaining by using the sensed temperature of the aerosol source, i.e. by temperature sensor 270; thus, the threshold begins at the initial aerosol source level, the circuitry applies power to the load 220 when inhalation is sensed (paragraph 121), and based on a temperature change of the aerosol source, an estimated depletion can be obtained, the estimated depletion can then be subtracted from the initial amount of aerosol source to arrive at a corrected aerosol source value, i.e. the corrected threshold).
Modified Reevell fails to disclose first and second circuits with first and second switches, and that the second circuit has a higher resistance value than the first, and is connected in parallel with the first circuit.
However, Hon teaches a heating circuit (100 in Fig. 1B) including:
a first circuit (leg of circuit 100 in Fig. 1B that includes reference resistor 40 and first switch 50) having a first switch (50) (paragraph 39, lines 1-12; Fig. 1B);
a second circuit (second limb of circuit 100 in Fig. 1B including second switch 30 and heating element 10) having a second switch (30) (paragraph 24, lines 1-5; Fig. 1B), and having a resistance value higher than the resistance value of the first circuit (paragraph 57, lines 1-10 detail the measurement of the resistance across heating element 10; paragraph 39 outlines that the reference resistor 40 has a constant value whereas the heating element, per paragraph 3, has a variable resistance value depending on the operating temperature of the device, i.e. the second circuit can have a higher resistance than the first circuit) and connected in parallel to the first circuit (paragraph 54, lines 1-5), wherein the resistance value of a load changes depending on temperature (see paragraph 3). Hon further teaches that such a circuit enables the controller to compensate for dropping output voltage of the power source and provide a constant amount of aerosolized delivery (see paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating circuitry of the device of modified Reevell with the circuit taught by Hon, in order to enables the controller to compensate for dropping output voltage of the power source and provide a constant amount of aerosolized delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Levin (US 2013/0298905) is cited for its relevant discussion of temperature change of the heating element relative to a user’s sensed inhalation
-Bowen (US 2016/0157524) is cited for its relevant discussion of dose prediction based on temperature and power consumption at paragraph 14
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785